Citation Nr: 0738739	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-32 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected chronic large massive rotator cuff tear 
with minimal degenerative changes.


REPRESENTATION

Veteran represented by:	David W. Glasser, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty April 1958 to April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which granted service 
connection for chronic large massive rotator cuff tear with 
minimal degenerative changes and assigned a 20 percent 
evaluation effective December 1, 1999.  Thereafter, the 
veteran appealed with respect to the initially assigned 
rating.  While his appeal was pending, a June 2007 Decision 
Review Officer decision assigned a 30 percent evaluation, 
effective May 18, 2007.  However, although the veteran has 
been assigned a higher rating, it is still less than the 
maximum benefit available; therefore, his appeal is still 
pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected right 
shoulder disability has increased in severity since his last 
VA examination in May 2007, and thus is not appropriately 
compensated under his currently assigned 30 percent rating.  
The Board determines that a remand is necessary for a 
contemporaneous VA examination to ascertain the nature and 
severity of his right shoulder disability.  

At his October 2007 hearing, the veteran discussed and 
demonstrated limitations of motion of his arm and 
restrictions to his daily activities due to shoulder pain.  
Additionally, he indicated that he was experiencing numbness 
in four fingers in his right hand, which may be related to 
his right shoulder disability.  Thus, the Board concludes 
that another VA examination should be scheduled to assess the 
current severity of the veteran's service-connected right 
shoulder disability, as well any associated neurological 
disorders.
Further, the Board observes that there may be outstanding, 
relevant treatment records that VA needs to obtain.  In this 
regard, the Board notes that, at his October 2007 hearing, 
the veteran indicated treatment by Dr. Asihene and a doctor 
in Ormond Beach, and that he had been referred to Dr. Rhodes 
for treatment, although he had not yet seen him.  No private 
treatment records relevant to this appeal are associated with 
the claims file.  

Additionally, the Board observes that the veteran is 
receiving treatment at VA medical centers in Daytona Beach 
and Gainesville.  The most recent record from the Gainesville 
facility is dated in September 1998.  The most recent record 
from the Daytona Beach facility is dated in March 2007; 
however, the Board notes there are no records from this 
facility dated between June 1999 and July 2005.  Therefore, 
this remand will also allow VA to obtain any outstanding VA 
treatment records relevant to the veteran's right shoulder 
disability.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be invited to submit 
a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, 
for Dr. Asihene and any other private 
physicians from whom he has received 
treatment for his right shoulder 
disability, including complete 
identifying information for the 
location of records.  All requests and 
responses, positive or negative, should 
be documented in the claims file.

2.	VA treatment records relevant to the 
veteran's right shoulder disability 
from the VA facility at Gainesville, 
dated from September 1998 and from the 
VA facility at Daytona Beach, dated 
between June 1999 and July 2005 should 
be obtained.

3.	The veteran should be scheduled for 
another VA examination to determine the 
current nature and severity of his 
chronic large massive rotator cuff tear 
with minimal degenerative changes.  The 
claims file should be made available to 
the examiner for review, and such 
review should be noted in the 
examination report.  Further, in the 
report, the examiner should address any 
additional functional limitations due 
to pain, weakness, fatigability, and 
lack of endurance.  

The examiner should also ascertain the 
existence of any neurological 
disorders, claimed to be associated 
with the veteran's right shoulder 
disability.  Should neurological 
disorders be present, the examiner 
should identify and describe them and 
indicate whether they are more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the veteran's 
service connected right shoulder 
disability and state a rationale for 
such opinion.

4.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007). 

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the June 2007 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



